                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


STEVE ANCTIL, JR.                     )
                                      )
            Plaintiff,                )
                                      )
      v.                              )     1:16-cv-00107-JAW
                                      )
COMMISSIONER JOSEPH                   )
FITZPATRICK, et al.                   )
                                      )
             Defendants.              )


                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on December 13, 2018

his Recommended Decision on Defendants’ Motion for Summary Judgment (ECF No.

126). The Plaintiff filed his objections to the Recommended Decision on January 14,

2019 (ECF No. 129), and the Defendants filed their response to those objections on

January 22, 2019 (ECF No. 130). I have reviewed and considered the Magistrate

Judge’s Recommended Decision, together with the entire record; I have made a de

novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision, and

determine that no further proceeding is necessary.

           1. It is therefore ORDERED that the Recommended Decision of the
              Magistrate Judge (ECF No. 126) is hereby AFFIRMED.

           2. It is further ORDERED that the Defendant’s Motion for Summary
              Judgment (ECF No. 93) be and hereby is GRANTED.
      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 8th day of February 2019.




                                        2
